Citation Nr: 1125442	
Decision Date: 07/06/11    Archive Date: 07/14/11

DOCKET NO.  06-12 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a left ear hearing loss disability.

2.  Entitlement to service connection for residuals of cold injury, claimed as cold damage.

3.  Entitlement to service connection for migraine headaches.

4.  Entitlement to service connection for coronary artery disease status post coronary artery bypass graft (CABG), claimed as heart problems.

5.  Entitlement to service connection for bilateral tendonitis of the feet.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran has verified service on active duty from August 1970 to October 1970 and from April 1971 to June 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 decision by the above Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for the above stated conditions.

In July 2007, a Travel Board hearing was held before the undersigned Veterans Law Judge at the Lincoln RO.  A transcript of that proceeding has been associated with the claims file.

In September 2008, the Board remanded the Veteran's claims.  The VA Appeals Management Center (AMC) continued the previous denial of the claims in a March 2010 supplemental statement of the case (SSOC).  Accordingly, the Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.



REMAND

The Board remanded the case in September 2008, in part, for the RO to verify the Veteran's period of service in the Marine Corps from August 1970 to October 1970.  Service treatment records pertaining to this period of service were also to be requested.  Any records obtained or responses received were to be associated with the claims folder.  The Veteran's claims were then to be readjudicated.  

Unfortunately, the Board finds that an additional remand is necessary prior to review of the Veteran's service connection claims.  The evidence of record shows that the AMC contacted the headquarters of the U.S. Marine Corps to obtain verification of the Veteran's service from August 1970 to October 1970.  A November 2009 letter from the National Personnel Records Center (NPRC) verified the Veteran's active service during this period.  However, there is no indication that the Veteran's service treatment records were requested during this period.  Although a Personnel Information Exchange System (PIES) request dated October 2008 is of record, the request was only for the Veteran's treatment records from active service dated April 1971 to June 1978; there was no request for records covering the Veteran's prior period of active service.  Accordingly, the Board finds that another remand is required for compliance with its September 2008 Remand instructions.  See Stegall v. West, 11 Vet. App. 268, 270 (1998) (holding that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand).  

Accordingly, the case is REMANDED for the following action:

1. The RO must attempt to procure the Veteran's service treatment records from his period of active duty dated August 1970 to October 1970.  All attempts to secure this evidence must be documented in the claims folder by the RO.

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; and (c) describe any further action to be taken by the RO with respect to the claim.  The Veteran must then be given an opportunity to respond.

2. Upon completion of the above development and any additional development deemed appropriate, the RO should again review the record.  If any benefit sought on appeal remains denied, the Veteran and representative, if any, should be furnished a SSOC and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

